RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4303-16T1

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

J.L.N.R.,

          Defendant-Appellant,

and

I.W.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
K.W., KH.R., and KI.R.,

     Minors.
______________________________

                    Submitted October 16, 2018 – Decided October 22, 2018

                    Before Judges Fisher and Suter.
              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FG-09-0155-16.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Daniel A. DiLella, Designated Counsel, on
              the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jason W. Rockwell, Assistant Attorney
              General, of counsel; Jessica A. Faustin, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, attorney for
              minors (Rachel E. Seidman, Assistant Deputy Public
              Defender, on the brief).

PER CURIAM

        Defendant J.L.N.R. appeals a judgment that terminated her parental

relationship to three of her four children – Ki.R. (born in 2007), Kh.R. (born in

2012), and K.W. (born in 2014) 1 – entered after a two-day trial. We reject

defendant's arguments about the weight or sufficiency of the evidence and

affirm. 2




1
    I.N., who was born in 2010, was placed in his father's custody.
2
  The judgment also terminated defendant I.W.'s parental rights to Ki.R. I.W.
has not appealed nor participated in this appeal. The natural fathers of the other
two children were never identified.
                                                                          A-4303-16T1
                                         2
      Parents have a constitutionally protected right to the care, custody and

control of their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); In re

Guardianship of K.H.O., 161 N.J. 337, 346 (1999). "The rights to conceive and

to raise one's children have been deemed 'essential,' 'basic civil rights . . .,' [that

are] 'far more precious . . . than property rights.'" Stanley v. Illinois, 405 U.S.

645, 651 (1972) (citations omitted). "[T]he preservation and strengthening of

family life is a matter of public concern as being in the interests of the general

welfare. . . ." N.J.S.A. 30:4C-1(a); see also K.H.O., 161 N.J. at 347.

      But the constitutional right to the parental relationship is not absolute. N.J.

Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014); N.J. Div. of

Youth & Family Servs. v. A.W., 103 N.J. 591, 599 (1986). At times, a parent's

interest must yield to the State's obligation to protect children from harm. N.J.

Div. of Youth & Family Servs. v. G.M., 198 N.J. 382, 397 (2009); In re

Guardianship of J.C., 129 N.J. 1, 10 (1992). To effectuate these concerns, the

Legislature created a test for determining when a parent's rights must be

terminated in a child's best interests. N.J.S.A. 30:4C-15.1(a) requires that the

Division of Child Protection and Permanency prove by clear and convincing

evidence the following four prongs:




                                                                               A-4303-16T1
                                          3
            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm . . .;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

See also A.W., 103 N.J. at 604-11.

      The Division called a caseworker and two experts to testify about this

family and the circumstances that warranted the termination of defendant's

parental rights. Defendant neither testified nor called any witnesses.

Notwithstanding, she argues that the Division's proofs did not meet the clear and

convincing standard on all four of the prongs imposed by N.J.S.A. 30:4C -

15.1(a). We find insufficient merit in her arguments to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E). We add only the following

brief comments.




                                                                         A-4303-16T1
                                       4
      In his oral decision, Judge Anthony V. D'Elia found the Division

demonstrated, by clear and convincing evidence, that all four prongs supported

termination of defendant's parental rights by relying on the testimony of the

Division caseworker and two experts, all of whom he found credible and

persuasive. The judge found, among other things, that defendant's bipolar

affective disorder, depression, and substance abuse issues endangered the

children's well-being and that defendant was unable or unwilling to adequately

address these circumstances. The judge also determined that the Division made

reasonable efforts to assist defendant in combatting those concerns, but she had

not sufficiently responded, as revealed by her many missed appointments to

fully engage the opportunities the Division provided. In weighing all the

credible evidence, the judge concluded that termination of defendant's parental

rights would not do more harm than good.

      Having carefully examined the record in light of the arguments posed, we

conclude that the judge's findings were supported by evidence he was entitled

to find credible and his findings are therefore deserving of our deference. N.J.

Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012); Cesare v.

Cesare, 154 N.J. 394, 413 (1998). We affirm substantially for the reasons set

forth by Judge D'Elia in his oral decision.


                                                                        A-4303-16T1
                                        5
Affirmed.




                A-4303-16T1
            6